DETAILED ACTION
Summary 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a first Office Action on the merits.
Claims 1-25 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 16, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 (line 13), 16 (line 9), and 24 (line 10) each recite the limitation “scans of the QR code”.  Examiner notes claims 7, 16, and 24 introduces language including a first QR code and a second QR code.  The limitation “scans of the QR code” introduces ambiguity regarding which QR code is being referring to.  The examiner believes Applicant means “scans of the second QR code” and the limitation has therefore been interpreted as such.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-14, and 18-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by JOSEPH et al, US 2014/0282807.
Re claim 1:
JOSEPH teaches a method for managing one or more consumer profiles related to a media control device, the method comprising:
Scanning a QR code [0151] [Figure 23];
Interpreting, by the media control device, information conveyed by the QR code [0151] [Figure 23];
Ascertaining, by the media control device, one or more parameters for one or more consumer profiles for use on the media control device, based at least in part, on the information [0151] [Figure 23];
Configuring, by the media control device, at least a first consumer profile, using at least in part, the one or more parameters [0151] [Figure 23]; and
Implementing, by the media control device, the first consumer profile on the media control device [0151] [Figure 23].
Re claim 10:
JOSEPH teaches a media control device configured to provide electronic content, the device comprising:
A memory, a transceiver, and a processor [0069]-[0077] [0151], the processor configured at least to:
Scanning a QR code [0151] [Figure 23];
Interpreting, by the media control device, information conveyed by the QR code [0151] [Figure 23];
Ascertaining, by the media control device, one or more parameters for one or more consumer profiles for use on the media control device, based at least in part, on the information [0151] [Figure 23];
Configuring, by the media control device, at least a first consumer profile, using at least in part, the one or more parameters [0151] [Figure 23]; and
Implementing, by the media control device, the first consumer profile on the media control device [0151] [Figure 23].
Re claim 19:
JOSEPH teaches a non-transitory computer readable medium having instructions stored thereon, the instructions causing at least one processor of a media control device to perform one or more operations, the media control device being in communication with a network services provider, the one or more operations comprising at least:
Scanning a QR code [0151];
Interpreting information conveyed by the QR code [0151];
Ascertaining one or more parameters for one or more consumer profiles for use on the media control device, based at least in part, on the information [0151];
Configuring at least a first consumer profile, using at least in part, the one or more parameters [0151]; and
Implementing the first consumer profile on the media control device [0151] [Figure 23].
Re claims 2, 11, and 20:
JOESPH teaches the method, device, and computer readable medium of claims 1, 10, and 19, wherein the one or more parameters correspond to the first consumer profile, and the one or more parameters include at least one of: an email address, a telephone number, a consumer name, a service address, a billing address, a basic content subscription type, a premium content subscription type, a security code, a parental code, a consumer identification, a telephone caller identification service activation code, a content service activation code, a content service change code, or a media control device identification [0054] [0070] [0090] [0102].
Re claims 3, 12, and 21:
JOESPH teaches the method, device, and computer readable medium of claims 1, 10, and 19, wherein the media control device is in communication with a camera device, and the scanning further comprises:
Scanning, by the camera device, the QR code [0151]; and
Receiving, by the media control device, the scanned QR code, the camera device being at least one of: integrally mounted with the media control device, or remotely mounted from the media control device [0151].
Re claims 4 and 13:
JOESPH teaches the method, device, and computer readable medium of claims 1 and 10, wherein the processor is further configured to initiate execution of the configuration at least once at a time proximate to the receipt of the scanned QR code [0151].
Re claims 5, 14, and 22:
JOSEPH teaches the method, device, and computer readable medium of claims 1 and 10, w herein the method further comprises:
Configuring, by the media control device, at least a second consumer profile, using at least in part, the one or more parameters [0091] [0095]; and implementing, by the media control device, the second consumer profile on the media control device [0091] [0095]. 
Re claims 9 and 18:
JOESPH teaches the method, device, and computer readable medium of claims 1 and 10, wherein the device is at least one of: a set-top box, a home gateway, a media gateway, a mobile device, a television, or a personal computing device [0050]-[0053].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 15, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOSEPH et al, US 2014/0282807 in view of HERROD et al, US 2007/0027964.
Re claims 6, 15, and 23:
JOSEPH teaches the method, device, and computer readable medium of claims 1, 10, and 19, but does not teach ascertaining a validity status of the QR code with the network services provider, the validity status of the QR code being at least one of valid, or invalid.
HERROD teaches a system in which a first barcode is scanned and a validity status of the barcode is ascertained with a network services provider, the validity status of the barcode being at least one of valid or invalid [0059] [0060].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of HERROD in the method and device of JOSEPH for the purpose of checking whether a scanned QR code matches the media control device a user is attempting to configure (HERROD [0058]).

Claim(s) 7-8, 16-17, and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over JOSEPH et al, US 2014/0282807 in view of ROSENBERG et al, US 2014/004094.
Re claims 7-8, 16-17, and 24-25:
JOSEPH teaches the method, device, and computer readable medium of claims 1, 10, and 19, wherein the media control device is in communication with a network services provider, the QR code is a first QR code, the media control device is configured to provide electronic content, and the method further comprises:
Providing, by the media control device, electronic content, the electronic content including at least one advertisement [0044].
JOSEPH does not teach receiving, by the media device, an input corresponding to a request for a second QR code, the second QR code including information corresponding to the at least one advertisement; providing, by the media control device, the second QR code in a scannable form; and sending an indication to the network services provider, the indication corresponding to at least one of: a number of request for the second QR code, or a number of scans of the QR code.  The information corresponding to the at least one advertisement includes one or more of: a category of the at least one advertisement, information regarding a subject matter of the at least one advertisement, a consumer rating of the subject matter of the at least one of advertisement, pricing of the subject matter of the at least one advertisement, at least one of address of an internet location corresponding to the subject matter of the at least one advertisement, a hypertext formatted link to at least one internet location from which the subject matter of the at least one advertisement is procurable.
ROSENBERG teaches a media control device (STB) in communication with a network services provider, wherein the media control device provides electronic content including at least one advertisement [0045] [0100] [0105] [Figure 2]; receiving, by the media control device, an input corresponding to a request for a second QR code, the second QR code including information corresponding to the at least one advertisement [0105] [0106] [0115]; providing, by the media control device, the second QR code in a scannable form [0105] [0106] [0115] [0116]; and sending an indication to the network services provider, the indication corresponding to at least one of: a number of request for the second QR code, or a number of scans of the QR code [0116].  The information corresponding to the at least one advertisement includes one or more of: a category of the at least one advertisement, information regarding a subject matter of the at least one advertisement, a consumer rating of the subject matter of the at least one of advertisement, pricing of the subject matter of the at least one advertisement, at least one of address of an internet location corresponding to the subject matter of the at least one advertisement, a hypertext formatted link to at least one internet location from which the subject matter of the at least one advertisement is procurable [0105] [0106].
It would have been obvious to one of ordinary skill in the art before the effective filing date to further incorporate the aforementioned teachings of ROSENBERG in the method and device of JOSEPH for the purpose of providing device users with the ability to view and shop for goods and products being advertised directly from a broadcast stream as well and interact with broadcaster’s social network (ROSENBERG [0105] [0106] [0115]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A GUDORF whose telephone number is (571)270-7607.  If the Examiner cannot be reached by telephone, she can be reached through the following e-mail address: laura.gudorf@uspto.gov.  The examiner can normally be reached on M-F 6:00-4:00 PM.
If attempts to reach the examiner by telephone and e-mail are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA A GUDORF/           Primary Examiner, Art Unit 2876